Opinion by
Judge Lewis:
This is an action by appellant against appellee, the city of Louisville, to recover damages for injury done him by a vicious dog occurring upon a public thoroughfare of that city.
From the allegations of the petition and amended petition, which must be taken as true, it appears that the dog belonged to one Hickman, a resident and taxpayer of the city of Louisville, and was a dangerous and vicious animal and known by the officers and agents of the city to be so, and that with such knowledge they did wrongv fully and recklessly, for the sum of two dollars license, permit Hickman, the owner, to keep the dog in the limits of the city of Louisville at the time appellant was bitten and injured.
The license given by appellee to Hickman, the owner of the dog, is not set forth by appellant in his pleadings so as to enable us to say that by the terms of it the dog was to be permitted to roam at large within the city limits. We must therefore presume that the license given by the city simply permitted- the owner, by the payment of the two dollars tax or license fee, to retain and keep the dog subject to the duties and liabilities imposed by law upon the owners of such animals generally, and that it was not intended nor did it exempt such owner from legal responsibility for any injury it might do to persons within the city limits.
It is true it is stated in the pleadings of appellant that the agents and servants of the city harbored and permitted the dog to remain inside the corporate limits of the city. But we do not think it can be concluded from the language used by the pleader that it was in*687tended to imply anything more than that, for the consideration of the tax or license fee paid, the owner of the dog was permitted by the city to keep him for the usual purposes for which, and at the usual place at which, the premises of the owner, such animals are lawfully kept. Certainly it can not be inferred that by the terms of the license the city undertook to exempt the owner and assume herself all the liability for injury that might be done to persons and property by the dog.

I. H. Trabue, for appellant.


T. L. Burnett, for appellee.

In our opinion the allegations contained in neither the petition nor amended petition are sufficient to constitute a cause of action against appellee, and the general demurrer was therefore properly sustained. Judgment affirmed.